Citation Nr: 1820487	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO. 16-59 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 50 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1951 to September 1954. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2016 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA). Jurisdiction over the matter currently rests with the RO in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required. This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

REMAND

With regard to increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran. Green v. Derwinski, 1 Vet. App. 121 (1991). In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2017).  Here, in a March 2018 appellate brief, the Veteran, through his representative, indicated that his service-connected bilateral hearing loss has worsened since the last VA audiological examination, which was conducted in September 2016. Specifically, he reported requiring new hearing aids due to decreased hearing ability and balancing issues. As such, a new examination is warranted to measure the current severity of the Veteran's hearing loss.

Accordingly, the case is REMANDED for the actions listed below.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1. With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associate them with the claims file.
2. Then, schedule the Veteran for a VA audiological examination to determine current severity of his service-connected bilateral hearing loss. The claims folder should be made available to the examiner for review in connection with the examination, and the examiner should acknowledge such review in the examination report.

The examiner should provide a complete rationale for all opinions and conclusions expressed. If the examiner cannot provide an opinion without resort to speculation, he/she should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

The Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

3. In light of the new evidence of record, readjudicate the claim on appeal-entitlement to a rating in excess of 50 percent for the service-connected bilateral hearing loss. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

No action is required of the Veteran until he is notified by VA. However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190. His failure to help procure treatment records, for example, may impact the determination made. His failure to report for a VA medical examination may have the same impact. 38 C.F.R. § 3.655 (2017). The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his attorney, with respect to this matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). This appeal must be afforded prompt treatment. The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner. 38 U.S.C. §§ 5109B, 7112 (2012). 




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court. 38 U.S.C. § 7252 (2012). This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

